DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-2 have been examined. 
Response to Arguments
Applicant's arguments filed on 07/06/2022 have been fully considered but they are not persuasive.
With respect to U.S.C. 101 rejection, Applicant is of the opinion that claims are not directed to abstract idea. Claims provide a technical solution to the aforementioned technological problem by substituting the conventional immutable smart contracts stored on a blockchain with the present invention’s modifiable administrator dashboards that are stored outside of the blockchain. However, Examiner respectfully disagrees. 
Firstly, claims are silent about any kind of substitution of smart contract to modifiable administrator dashboard. 
Secondly, the claims involve a series of steps storing customer and merchant data, issuing token and currency, exchanging token to currency, auctions user information and provide access to information after payment, advertising the product or information, record the information which is a process that deals with commercial or legal interactions because performing transaction is commercial interaction. Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
The additional elements of the claims such as, processor, memory, customer database platform, merchant database platform, cryptocurrency issue platform, compliance database platform, crypto exchange platform, bid-ask auction platform, messaging and communications database platform, e-commerce platform, blockchain merely use a computer as a tool to perform an abstract idea. Specifically, processor, memory, customer database platform, merchant database platform, cryptocurrency issue platform, compliance database platform, crypto exchange platform, bid-ask auction platform, messaging and communications database platform, e-commerce platform, blockchain perform the steps of storing customer and merchant data, issuing token and currency, exchanging token to currency, auctions user information and provide access to information after payment, advertising the product or information, record the information. The use of a processor/computer as a tool to implement the abstract idea does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)). Viewed as a whole, the combination of elements recited in the claims merely recite the concept of performing a transaction. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the rejection is maintained.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “A non-transitory computer readable medium comprising instructions for managing crypto tokens and cryptocurrency on a blockchain via a plurality of administrator dashboards, wherein said instructions are read and executed by one or more processors, said instructions comprising…..”

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: customer database platform to, merchant database platform to, cryptocurrency issue platform to, compliance database platform to, crypto exchange platform to, bid-ask auction platform to, messaging and communications database platform to, e-commerce platform to, blockchain to in claims 1 and 2.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
In the instance case, claim 1 is directed to a system and claim 2 directed to a non-transitory computer readable medium. Therefore, these claims fall within the four statutory categories of invention.
The claim is directed to performing a transaction which is an abstract idea. Specifically, the claims recite store customer data…; store merchant data…; issue…token…; issue…currency; regulate…; exchange…; auction access…; grant access…; advertise for sale…; record….” grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because the claims involve a series of steps storing customer and merchant data, issuing token and currency, exchanging token to currency, auctions user information and provide access to information after payment, advertising the product or information, record the information  which is a process that deals with commercial or legal interactions because performing transaction is commercial interaction. Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional elements of the claims such as, processor, memory, customer database platform, merchant database platform, cryptocurrency issue platform, compliance database platform, crypto exchange platform, bid-ask auction platform, messaging and communications database platform, e-commerce platform, blockchain, merely use a computer as a tool to perform an abstract idea. Specifically, portal currency, portal blockchain, multiple platform, portal database, Auction platform and exchange platform perform the steps of storing customer and merchant data, issuing token and currency, exchanging token to currency, auctions user information and provide access to information after payment, advertising the product or information, record the information. The use of a processor/computer as a tool to implement the abstract idea does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional elements of processor, memory, customer database platform, merchant database platform, cryptocurrency issue platform, compliance database platform, crypto exchange platform, bid-ask auction platform, messaging and communications database platform, e-commerce platform, blockchain, to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of performing a transaction. As discussed above, taking the claim elements separately, processor, memory, customer database platform, merchant database platform, cryptocurrency issue platform, compliance database platform, crypto exchange platform, bid-ask auction platform, messaging and communications database platform, e-commerce platform, blockchain perform the steps of storing customer and merchant data, issuing token and currency, exchanging token to currency, auctions user information and provide access to information after payment, advertising the product or information, record the information.. These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of performing a transaction. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claim is not patent eligible. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1-2 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention
Claim 1 recites “a system ….comprising: one or more processors; memory on which are stored computer-readable instructions executed by said one or more processors, said computer-readable instructions comprising: “an instruction to customer data platform…,  an instruction to customer database platform to…, an instruction to merchant database platform to…, an instruction to cryptocurrency issue platform to…, an instruction to compliance database platform to…, an instruction to crypto exchange platform to…, an instruction to bid-ask auction platform to…, an instruction to messaging and communications database platform to…, an instruction to e-commerce platform to…, an instruction to said blockchain to…” Claim further recites “wherein said computer-readable instructions are modifiable via said one or more administrator dashboards” However, this limitation was not described in the specification. 
Specification discloses: The blockchain “white paper” (blockchain contract) allows the blockchain to be programmed (specific coding that permits the blockchain contract to be viewed and modified by the administrator via a “dashboard” to meet this criteria) to automatically pay members and/or customers to be paid for their personal data and receive crypto-tokens in a quantity that is proportional to the amount AND quality of data given. This “data” is then available to be searched, using propriety developed coded programmed) “augmented intelligence” to match-up merchants and/or pollsters with members and/or customers who meet their selected criteria. (See published paragraph 0024) but does not describe the limitation above.
Claim 2 is also rejected based on the same rational.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


 Claims 1-2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-2 are rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. The claim is narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claim(s) must be in one sentence form only. Note the format of the claims in the patent(s) cited.
Claims 1-2 limitations “customer database platform to, merchant database platform to, cryptocurrency issue platform to, compliance database platform to, crypto exchange platform to, bid-ask auction platform to, messaging and communications database platform to, e-commerce platform to, blockchain to” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a generic placeholder “customer database platform to, merchant database platform to, cryptocurrency issue platform to, compliance database platform to, crypto exchange platform to, bid-ask auction platform to, messaging and communications database platform to, e-commerce platform to, blockchain to” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier. 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1-2 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof. A review of the specification shows that the specification fails to clearly link or associate the disclosed structure, material, or acts to the claimed function such that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function. If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim 1 recites “a system ….comprising: one or more processors; memory on which are stored computer-readable instructions executed by said one or more processors, said computer-readable instructions comprising: “an instruction to customer data platform,  an instruction to customer database platform to, an instruction to merchant database platform to, an instruction to cryptocurrency issue platform to, an instruction to compliance database platform to, an instruction to crypto exchange platform to, an instruction to bid-ask auction platform to, an instruction to messaging and communications database platform to, an instruction to e-commerce platform to, an instruction to said blockchain to” it is unclear to one of the ordinary skill in the art that customer database platform, merchant database platform, cryptocurrency issue platform, compliance database platform, crypto exchange platform, bid-ask auction platform, messaging and communications database platform, e-commerce platform, and blockchain are part of the system claimed are not. If these platforms are part of the claimed system then it is unclear the manner a single processor performs the functions of all the different platforms and if these platforms are not part of the system then limitations performed by all these different platforms do not have patentable weight because these platforms are outside the scope of the claimed system. Additionally, the language “an instruction to customer data platform,  an instruction to customer database platform to, an instruction to merchant database platform to, an instruction to cryptocurrency issue platform to, an instruction to compliance database platform to, an instruction to crypto exchange platform to, an instruction to bid-ask auction platform to, an instruction to messaging and communications database platform to, an instruction to e-commerce platform to, an instruction to said blockchain to” is not clear to one of the ordinary skill in the art.
Claim 2 recites “a non-transitory computer readable medium ….wherein said instructions are read and executed by one or more processors, said instructions comprising: “an instruction to customer data platform,  an instruction to customer database platform to, an instruction to merchant database platform to, an instruction to cryptocurrency issue platform to, an instruction to compliance database platform to, an instruction to crypto exchange platform to, an instruction to bid-ask auction platform to, an instruction to messaging and communications database platform to, an instruction to e-commerce platform to, an instruction to said blockchain to” it is unclear to one of the ordinary skill in the art that customer database platform, merchant database platform, cryptocurrency issue platform, compliance database platform, crypto exchange platform, bid-ask auction platform, messaging and communications database platform, e-commerce platform, and blockchain are part of the medium claimed are not. If part of the claimed system then it is unclear the manner a single processor performs the functions of all the different platforms. Additionally, the language “an instruction to customer data platform,  an instruction to customer database platform to, an instruction to merchant database platform to, an instruction to cryptocurrency issue platform to, an instruction to compliance database platform to, an instruction to crypto exchange platform to, an instruction to bid-ask auction platform to, an instruction to messaging and communications database platform to, an instruction to e-commerce platform to, an instruction to said blockchain to” is not clear to one of the ordinary skill in the art.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Finkelstein (US 20190342336) in view of HERTZOG (US 20200027067).
With respect to claims 1-2 Finkelstein discloses: 
an instruction to a customer database platform to store customer data (See paragraph 0041-0044); 
an instruction to a merchant database platform to store merchant data, pollster data, marketeer data or a combination thereof (See paragraph 0052-0053); 
an instruction to a crypto token issue platform to issue system crypto tokens to a customer when said customer database platform receives said customer data, and to any one of a merchant, a pollster, and a marketeer when said merchant database platform receives any one of said merchant data, said pollster data, and said marketeer data (See paragraph 0052-0053); 
an instruction to a bid-ask auction platform to auction access to any one of said customer data, said merchant data, said pollster data and said marketeer data, and to auction access to any one of said customer, said merchant, said pollster and said marketeer Page 5 of 14Application No. 16/430,155Amendment dated 7/6/2022Reply to Office action of 1/6/2022to advertise any one of said merchant, said pollster and said marketeer products or services, in exchange for said system crypto tokens (See paragraph 0053); and 
an instruction to a messaging and communications database platform to grant access to any one of said merchant, said pollster and said marketeer to message said customer, wherein said messaging and communications database platform instructs said merchant database platform to pay said system crypto token to said customer database platform in exchange for said grant access (See paragraph 0053); 
an instruction to an e-commerce platform to advertise for sale any one of said merchant, said pollster and said marketeer products or services, or a combination thereof, in exchange for said system currency (See paragraph 0052-0054); and 
an instruction to said blockchain to record said issue of said system crypto tokens (See paragraph 0054) wherein said computer-readable instructions are modifiable via said one or more administrator dashboards (See paragraph 0060, 0071) and said issue of said system cryptocurrency;

Finkelstein does not explicitly disclose: an instruction to a cryptocurrency issue platform to issue system cryptocurrency; an instruction to a compliance database platform to regulate said issue of said system crypto tokens and said issue of said system cryptocurrency;  an instruction to a crypto exchange platform, upon request by said customer database platform or said merchant database platform, to exchange said system crypto tokens for said system cryptocurrency or cash, to purchase or sell said system cryptocurrency, and to exchange said system cryptocurrency for merchant coupons, supplier coupons, marketeer coupons or a combination thereof, an instruction to said blockchain to record said issue of said system cryptocurrency.
HERTZOG discloses: an instruction to a cryptocurrency issue platform to issue system cryptocurrency and issue system crypto tokens; an instruction to a compliance database platform to regulate said issue of said system crypto tokens and said issue of said system cryptocurrency;  an instruction to a crypto exchange platform, upon request by said customer database platform or said merchant database platform, to exchange said system crypto tokens for said system cryptocurrency or cash, to purchase or sell said system cryptocurrency, and to exchange said system cryptocurrency for merchant coupons, supplier coupons, marketeer coupons or a combination thereof, an instruction to said blockchain to record said issue of said system cryptocurrency (See paragraphs 0007-0017, 0037, 0090-0095, 0153, 0190), Therefore, it would have been obvious to one of the ordinary skill in the art at the time application was filed to modify the Finkelstein reference with HERTZOG reference in order to implement blockchain to exchange and evaluation of virtual currency (See HERTZOG paragraph 0002).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZESHAN QAYYUM whose telephone number is (571)270-3323. The examiner can normally be reached Monday-Friday 9:00AM-6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on 5712726708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZESHAN QAYYUM/Primary Examiner, Art Unit 3685